UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4734


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL LEVERETTE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Malcolm J. Howard, Senior District Judge. (2:17-cr-00019-H-2)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura E. Beaver, BEAVER LAW FIRM, Raleigh, North Carolina, for Appellant. Robert J.
Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Phillip A. Rubin, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Leverette pled guilty to Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951(a) (2012), brandishing a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c) (2012), and possessing a firearm after having been

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1) (2012). The district court

sentenced Leverette to 264 months’ imprisonment. On appeal, Leverette challenges his

§ 924(c) conviction, arguing that Hobbs Act robbery is not a crime of violence under

§ 924(c). We affirm.

       Section 924(c)(3) provides two definitions of the term “crime of violence”—the

force clause in § 924(c)(3)(A) and the residual clause in § 924(c)(3)(B). Although the

Supreme Court recently concluded that the residual clause in § 924(c)(3)(B) is

unconstitutionally vague, United States v. Davis, 139 S. Ct. 2319, 2336 (2019), the force

clause in § 924(c)(3)(A) remains intact. Shortly after Davis, we held in United States v.

Mathis, 932 F.3d 242, 266 (4th Cir. 2019), petition for cert. filed, No. 19-6423 (U.S. Oct.

28, 2019), that “Hobbs Act robbery constitutes a crime of violence under the force clause

of Section 924(c).” Accordingly, Leverette’s argument is foreclosed by Mathis.

       We therefore affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2